UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8053


RICHARD EARL WILSON, JR.,

                Petitioner - Appellant,

          v.

THOMAS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00540-RBS-TEM)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Earl Wilson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Earl Wilson, Jr., a federal prisoner,             appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2012) petition.            We have reviewed the

record and find no reversible error.             Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Wilson v. Thomas, No.

2:12-cv-00540-RBS-TEM (E.D. Va. Nov. 14, 2012).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2